                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §          Case No. 2:16-CR-7-0- JRG-RSP
                                                §
NICHOLAS ADAM HALE                              §

                           REPORT AND RECOMMENDATION OF
                         THE UNITED STATES MAGISTRATE JUDGE

       On March 27, 2020, the undersigned held a final hearing on the Government=s petition

(#36) to revoke supervised release. The Government was represented by Assistant United

States Attorney Allen Hurst. The Defendant, Nicholas Adam Hale, was represented by Coke

Solomon.

       Nicholas Adam Hale was sentenced on May 31, 2017, before The Honorable Rodney

Gilstrap of the Eastern District of Texas, after pleading guilty to the offense of Possession of

Stolen Mail, a Class D felony. This offense carried a statutory maximum imprisonment term of

5 years. The guideline imprisonment range, based on a total offense level of 6 and a criminal

history category of VI, was 6 to 12 months. Nicholas Adam Hale was subsequently sentenced

to 12 months imprisonment and 3 years supervised release, subject to the standard conditions of

release, plus special conditions to a $100 special assessment. On May 4, 2018, Nicholas Adam

Hale completed his period of imprisonment and began service of the supervision term.

       On November 6, 2018, Mr. Hale’s terms of supervision were modified to include drug

testing and treatment.

       On March 13, 2020 this petition to revoke was filed. In its petition, the Government

alleges the Defendant violated the following conditions:
       1) Mandatory: You must not commit another federal, state or local crime.

Specifically, the Government alleges as follows: On March 9, 2020, the Pasadena, Texas Police

Department filed charges against Mr. Hale alleging he committed the offense of Fraudulent Use

or Possession of Identifying Information. On February 19, 2020, Mr. Hale was arrested by the

Pasadena Police Department for reportedly committing the offense of Displaying a Fictious

License Plate. On October 10, 2018, Mr. Hale was arrested by the Kilgore Police Department

for reportedly committing the offense of Possession of Drug Paraphernalia.

       2) Mandatory: You must refrain from any unlawful use of a controlled substance. You

must submit to one drug test within 15 days of release from imprisonment and at least two

periodic drug tests thereafter, as determined by the court. Specifically, the Government alleges

as follows: On June 14, 2019, Mr. Hale submitted a urine specimen that tested positive for

methamphetamine.      He subsequently admitted verbally and in writing to using the illicit

substance several days prior.

       3) Standard: You must not knowingly leave the federal judicial district where you are

authorized to reside without first getting permission from the court or the probation officer.

Specifically, the Government alleges as follows: Mr. Hale was in Pasadena, Texas without the

permission of the U.S. Probation office on February 19, 2020.

       4) Standard: You must not communicate or interact with someone you know is engaged

in criminal activity. If you know someone has been convicted of a felony, you must not

knowingly communicate or interact with that person without first getting the permission of the

probation officer. Specifically, the Government alleges as follows: On February 19, 2020, Mr.

Hale was associating with Jeremy Creson, a convicted felon, without the permission of the

probation office.

                                               2
       The Court scheduled a revocation hearing for March 27, 2020. At the hearing on the

Government=s petition, and after consenting to the undersigned taking the plea, the Defendant

pled true to allegation #2 set forth above.      Based on the Defendant=s plea of true to the

allegation, and with no objection by the Defendant or the Government, the undersigned found

that the Defendant did violate conditions of his supervised release, as alleged in the U.S.

Probation Office=s petition.

       The undersigned thereafter recommended that the Defendant be committed to the custody

of the Bureau of Prisons to be imprisoned for thirteen months, with no supervised release to

follow such term of imprisonment. Based on the foregoing, it is

       RECOMMENDED that the Defendant=s plea of true to the allegation, as set forth in the

Government=s petition, be ACCEPTED.            Based upon the Defendant=s plea of true to the

allegation, it is further recommended that the Court find that the Defendant violated the

conditions of his supervised release. It is further

       RECOMMENDED that the Defendant=s supervised release be REVOKED.                      It is

further RECOMMENDED that the Defendant be committed to the custody of the Bureau of

Prisons to be imprisoned for a term of thirteen months, with no supervised release to follow such

term of imprisonment.

       At the close of the March 27, 2020 revocation hearing, Defendant, defense counsel, and

counsel for the Government each signed a standard form waiving their right to object to the

proposed findings and recommendations contained in this report, consenting to revocation of

supervised release as recommended herein and to the imposition of the above sentence.

Defendant also waived his right to be present and speak before the District Judge imposes the

recommended sentence. Therefore, the Court may act on the findings and recommendation

                                                 3
immediately.
      SIGNED this 3rd day of January, 2012.
     SIGNED this 27th day of March, 2020.




                                              ____________________________________
                                              ROY S. PAYNE
                                              UNITED STATES MAGISTRATE JUDGE




                                         4
